UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-19608 ARI Network Services, Inc. (Exact name of registrant as specified in its charter) WISCONSIN 39-1388360 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10850 West Park Place, Suite 1200, Milwaukee, Wisconsin53224 (Address of principal executive offices) (414) 973-4300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x As of March 8, 2011, there were 7,900,974 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS PART I Page Item 1 Financial Statements Consolidated Balance Sheets as of January 31, 2011 (unaudited) and July 31, 2010 3 Consolidated Statements of Income (unaudited) for the three and six months ended January 31, 2011 and 2010 5 Consolidated Statements of Cash Flows (unaudited) for the six months ended January 31, 2011 and 2010 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 Controls and Procedures 29 PART II Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults upon Senior Securities 29 Item 4 Removed and Reserved 29 Item 5 Other Information 29 Item 6 Exhibits 30 Signatures 31 Page 2 Table of Contents Item 1. Financial Statements ARI Network Services, Inc. Consolidated Balance Sheets (Dollars in Thousands, Except per Share Data) (Unaudited) (Audited) January 31 July 31 Current assets: Cash and cash equivalents $ $ Trade receivables, less allowance for doubtful accounts of $355 at January 31, 2011 and $565 at July 31, 2010 Work in process Prepaid expenses and other Deferred income taxes Total current assets Equipment and leasehold improvements: Computer equipment Leasehold improvements Software and equipment Less accumulated depreciation and amortization Net equipment and leasehold improvements Capitalized software product costs: Amounts capitalized for software product costs Less accumulated amortization Net capitalized software product costs Deferred income taxes Other long term assets 66 63 Other intangible assets Goodwill Total assets $ $ See accompanying notes Page 3 Table of Contents ARI Network Services, Inc. Consolidated Balance Sheets (Dollars in Thousands, Except per Share Data) (Unaudited) (Audited) January 31 July 31 Current liabilities: Current borrowings on line of credit $ $ Current portion of notes payable - Accounts payable Deferred revenue Accrued payroll and related liabilities Accrued taxes 44 60 Other accrued liabilities Current portion of capital lease obligations Total current liabilities Non-current liabilities: Notes payable Long-term portion of accrued compensation - 17 Capital lease obligations Other long term liabilities - - Total non-current liabilities Total liabilities Shareholders' equity:Cumulative preferred stock, par value $.001 per share, 1,000,000 shares authorized; 0 shares issued and outstanding at January 31, 2011 and July 31, 2010, respectively - - Junior preferred stock, par value $.001 per share, 100,000shares authorized; 0 shares issued and outstanding at January 31, 2011 and July 31, 2010, respectively - - Common stock, par value $.001 per share, 25,000,000 shares authorized; 7,884,498 and7,768,921 shares issued and outstanding at January 31, 2011 and July 31, 2010, respectively 8 8 Common stock warrants and options Additional paid-in-capital Accumulated deficit ) ) Other accumulated comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes Page 4 Table of Contents ARI Network Services, Inc. Consolidated Statements of Income (Dollars in Thousands, Except per Share Data) (Unaudited) (Unaudited) Three months ended January 31 Six months ended January 31 Net revenue $ Cost of revenue Gross profit Operating expenses: Sales and marketing Customer operations and support Software development and technical support (net of capitalized software product costs) General and administrative Restructuring - - - 76 Depreciation and amortization (exclusive of amortization of software product costs included in cost of revenue) Net operating expenses Operating income Other income (expense): Interest expense ) Other, net 6 (3
